 



EXHIBIT 10.11
FIRST AMENDMENT TO THE
QLOGIC CORPORATION
2005 PERFORMANCE INCENTIVE PLAN
     This First Amendment to the QLogic Corporation 2005 Performance Incentive
Plan (the “Amendment”) is adopted by QLogic Corporation, a Delaware corporation
(the “Company”), effective as of June 1, 2006 (the “Effective Date”).
RECITALS
     A. The QLogic Corporation 2005 Performance Incentive Plan (the “Plan”) was
adopted by the Board of Directors of the Company (the “Board”) on June 9, 2005
and approved by the stockholders of the Company on August 23, 2005.
     B. Appendix A of the Plan sets forth the material terms of the automatic
award grants to non-employee directors.
     C. The Company completed a 2-for-1 stock split on March 2, 2006 (the “Stock
Split”).
     D. The Board desires to amend the Plan to: (i) adjust the initial option
grant to new non-employee directors to 50,000 shares of Common Stock,
(ii) adjust the annual option grant to non-employee directors to 25,000 shares
of Common Stock, (iii) adjust the annual option grant to any non-employee
director that serves as Chairman of the Board to 75,000 shares of Common Stock,
and (iv) provide that future stock dividends or stock splits will not
automatically increase the shares of Common Stock to be granted pursuant to
automatic option grants to non-employee directors pursuant to Appendix A of the
Plan.
AMENDMENT
     1. Capitalized terms used in this Amendment without definition shall have
the respective meanings ascribed thereto in the Plan.
     2. Effective as of the Effective Date, Section A.2 of the Plan is hereby
amended in the following manner:
     (a) The number “80,000” in sub-paragraph (a) of Section A.2 (adjusted for
the Stock Split) is hereby revised to read “50,000”.
     (b) Each occurrence of the numbers “40,000” and “108,000” in sub-paragraph
(b) of Section A.2 (each adjusted for the Stock Split) are hereby revised to
read “25,000” and “75,000,” respectively.

1



--------------------------------------------------------------------------------



 



     3. Effective as of the Effective Date, Section A.6 of the Plan is hereby
amended such that the following sentence is added immediately after the opening
sentence:
     “Notwithstanding anything to the contrary in this Appendix A or the Plan,
in the event of a stock dividend or stock split, the shares of Common Stock set
forth in Section A.2 of this Appendix A to be granted pursuant to automatic
option grants to non-employee directors shall not be automatically increased
following such event.”
     4. Except as set forth herein, the Plan shall remain in full force and
effect. All awards granted prior to the Effective Date shall be governed by the
Plan as in effect prior to the Effective Date.
     Adopted by the Board of Directors on the 1st day of June 2006.

2